Celebbbzze, J.,
concurring. Although ,1 :: concur, I take this occasion. to express my views upon the imposition of, criminal penalties for the failure of a homeowner, to permit an-administrative inspection of. his. .premises. ■ ; ■ ■ ■
Justice Herbert accurately concludes that imposition of such criminal /.penalties upon an individual who. does not consent , to .a-warrantless inspection of her premises by a governmental .officer, pursuant to a city ordinance enacted to ensure-'the safety of its housing stock, violates the Fourth Amendment to the Constitution of the United States.
•' Insertion of a clause within the ordinance at issue herein requiring'the officials charged with conducting the housing inspections pursuant to the aforesaid ordinance To obtain a search warrant whenever a homeowner refuses to. permit a warrantless inspection of his premises, after advising such person that he or she had a constitutional right to refuse entry of the officials without a warrant, would save the constitutionality of the criminal penalties provided in the ordinanee.-for the refusal of a homeowner to permit inspection of his premises.
The opinion of the Supreme Court of the United States in Camara v. Municipal Court (1967), 387 U. S. 523, buttresses the above conclusion. . .
In Camara, at page 534, the court held":
“In summary, we hold that administrative searches of the kind at' issue here are significant intrusions upon the interests protected by the Fourth Amendment,- that such searches when authorized and conducted without a warrant procedure lack.the traditional safeguards which the -Fourth Amendment guarantees to the individual, and that .-the reasons put forth in ■Frank v. Maryland and in other eases for upholding: these warrantless searches- are insufficient to justify so substantial a weakening of the Fourth Amendment’s protections. - Because of the nature of the municipal programs under .consideration, however, these conclusions must be the beginning, not the end, of our inquiry. * •* ®”
The Carhara court, upon examination of the competing *148governmental and individual interests involved whenever administrative searches occur, concluded:
“ * * * But we think that a number of persuasive factors combine to support the reasonableness of area code-enforcement inspections. First, such programs have a long history of judicial-and public acceptance. See Frank v. Maryland, 359 U. S., at 367-371, 3 L. Ed. 2d at 882-884. Second, the public interest demands that all dangerous conditions be prevented or abated, yet it is doubtful that any other canvassing technique would achieve acceptable results. Many such conditions—faulty wiring is an obvious example— are not observable from outside the building and indeed may not be apparent to the inexpert occupant himself. Finally, because the inspections are neither personal in nature nor aimed at the discovery of evidence of crime, they involve a relatively limited invasion of the urban citizen’s privacy. * * *
“Having concluded that the area inspection is a ‘rea-"■nable’ search of private property within the meaning of •he Fourth Amendment, it is obvious that ‘probable cause’ lo issue a warrant to inspect must exist if reasonable legislative or administrative standards for conducting an area "Rpection are satisfied with respect to a particular dwelling. Much standards, which will vary with the municipal program being enforced, may be based upon the passage of “me, the nature of the building (e. g., a multi-family apartment house), or the condition of the entire area, but they "“11 not necessarily depend upon specific knowledge of the ■ndition of the particular dwelling. * * 387 U. S. at 537-538.
The Camara court capsulized the problem presented by die instant ordinance when it stated, at page 539:
“* * * in the case of most routine area inspections, there is no compelling urgency to inspect at a particular Hme or on a particular day. Moreover, most citizens allow mspeetions of their property without a warrant. Thus, as a Practical matter and in light of the Fourth Amendment’s *149requirement that a warrant specify the property to be searched, it seems likely that warrants should normally be sought only after entry is refused unless there has been a citizen complaint or there is other satisfactory reason for securing immediate entry. Similarly, the requirement of a warrant procedure does not suggest any change in what seems to be the prevailing local policy, in most situations, of authorizing entry, but not entry by force, to inspect.”
Since the insertion of such a “warrant” clause into the ordinance at issue herein is a legislative judgment, it would be improper for this court to do so under the particular facts of this case. I write separately in this ease only to clearly indicate my views upon the holding of the Supreme Court of the United States in Camara v. Municipal Court, supra, as it applies to the instant appeal.
For the foregoing reasons, I concur.